Motion for a stay denied. Motion for consolidation granted only insofar as to allow appellant to have the appeals heard in one appeal book, and to permit appellant to dispense with the printing of the record on appeal and appellant’s points on condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and files 6 typewritten or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before December 4, 1962, with notice of argument for the January 1963 Term of this court, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.